Citation Nr: 0515307	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  98-05 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A review of the claim files shows that the veteran, at his 
April 1998 personal hearing, raised a claim of entitlement to 
a compensable rating for his left ear hearing loss.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In April 2005, four months after this appeal was certified 
the Board, the veteran notified the Board that he had just 
been released from prison and wished to have his appeal 
remanded so he could be provided with a VA examination to 
ascertain the current severity of his service connected PTSD.  

In this regard, the record shows that the veteran has not 
been able to show for a VA examination since June 1998 
because he was incarcerated from October 1999 to April 2005.  
Therefore, the Board finds that a remand for a VA examination 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2004).  

Given the record, on remand, the RO should also obtain and 
associate with the claim files the following outstanding 
records: the veteran's treatment records from Charles Bearce, 
CSW, of Queensburg, New York; his records from the New York 
State Office of Temp and Disability in Albany, New York; his 
psychiatric treatment records from Mid State Correctional 
Facility in Marcy, New York, to include all records generated 
via the VA Prison Outreach Program; and any other psychiatric 
treatment records generated since his April 2005 release from 
prison.  38 U.S.C.A. § 5103A(b) (West 2002).

Given the way psychiatric disorders are rated under 38 C.F.R. 
§ 4.130 (2004), on remand, the RO should also obtain and 
associate with the record Court papers prepared in connection 
with the veteran's criminal trial and conviction to the 
extent that they include psychiatric evaluations and the pre-
sentencing report.  38 U.S.C.A. § 5103A(b)

Therefore, the appeal is REMANDED for the following: 

1.  The RO, after obtaining an 
authorization, should contact Charles 
Bearce, CSW, of Queensbury, New York, and 
obtain copies of the veteran's March 1998 
to October 1999 treatment records.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claim files, and the 
veteran notified in writing.

2.  The RO, after obtaining an 
authorization, should obtain copies of 
the veteran's records from the New York 
State Office of Temp and Disability in 
Albany, New York.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim files, and the veteran notified in 
writing.

3.  The RO, after obtaining any needed 
authorizations, should contact Mid State 
Correctional Facility of Marcy, New York 
and the VA Prison Outreach Program and 
obtain copies of the veteran's October 
1999 to April 2005 in prison psychiatric 
treatment records.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim files, and the veteran notified in 
writing.

4.  The RO after obtaining any needed 
authorization should contact the New York 
State Department of Corrections any pre-
confinement psychiatric evaluation, and 
any sentencing report.  If the Department 
does not have these records, they should 
be asked for the name of the agency that 
would have them and VA should thereafter 
make a follow-up request for these 
records.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim files, 
and the veteran notified in writing.

5.  The RO should ask the veteran for the 
names and addresses of all healthcare 
facilities from whom he has obtained 
psychiatric treatment since his release 
from prison.  The RO, after obtaining any 
needed authorizations, should thereafter 
obtain and associate these records with 
the claim files.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claim files, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claim folders are to be provided to the 
psychiatrist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheets for rating 
PTSD, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any disability since 1996.  A 
Global Assessment of Functioning (GAF) 
reflecting the veteran's level of 
disability solely due to his service 
connected PTSD, as opposed to any non-
service connected drug or alcohol problem 
should be provided. 

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

Note:  In providing the above opinions, 
the examiner must attempt to reconcile 
the GAF score of 39 provided by the 
November 1997 VA examiner and the GAF 
score of 58 provided by the June 1998 VA 
examiner.

8.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal and enter 
a rating decision.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


